IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42834

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 566
                                                )
       Plaintiff-Respondent,                    )   Filed: July 27, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
THOMAS HENRY BUCK,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and sentence of a unified term of five years with three
       years determinate for stalking in the first degree, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Thomas Henry Buck pled guilty to stalking in the first degree. Idaho Code § 18-7905.
The district court sentenced Buck to a unified term of five years with three years determinate, to
run consecutive to a separate sentence. Buck appeals contending that the district court abused its
discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Buck’s judgment of conviction and sentence are affirmed.




                                                   2